DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 4/11/22 has been entered in full. Claims 1, 18 and 19 are amended. Claims 16, 17 and 21-26 are canceled.
The elected invention under consideration is Invention I, drawn to a method of treatment comprising administering an inhibitor of YAP or an activator of integrin β3. As amended, each pending claim is now limited to the second alternative; specifically, the method as directed to use of an activator of integrin β3. 
The election of species requirement directed to YAP inhibitors is now moot as the claims no longer encompass use of a YAP inhibitor. Claims 18 and 19, previously withdrawn as being directed to a nonelected species of YAP inhibitor, as amended are now directed to use of an activator of integrin β3. Accordingly, claims 18 and 19 are herewith rejoined and under consideration.
Claims 1, 4, 5 and 18-20 are under consideration.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (10/12/21).
All rejections of canceled claims 16 and 17 are moot.
The rejection of claims 1 and 4 under 35 U.S.C. 103(a) at pages 3-7 as being unpatentable over Wang KC et al (2016) and further in view of Wang (2012) is withdrawn in view of Applicants' amendments to the claims that remove the inhibitor of YAP from the claims.
The rejection of claims 1, 4 and 5 under 35 U.S.C. 103(a) at pages 8-10 as being unpatentable over Wang KC et al (2016) and further in view of Diguet et al, WO 2015/121323, published 8/20/15, and Dahlman et al, U.S. 20150232883, published 8/20/15, is withdrawn in view of Applicants' amendments to the claims that remove the inhibitor of YAP from the claims.

Maintained Objections and/or Rejections
Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumawat et al (1986. J Assoc Physicians India. 34(10): 704-705; cited previously). The earliest date to which the instant application claims priority is 12/7/16. This rejection was set forth at page 4 of the 10/12/21 Office Action for claims 1, 4, 5 and 20; Applicants' amendments to the claims necessitate the inclusion of newly rejoined claim 19 in the rejection.
Two aspects of claim 1 have been amended with respect to administration of an activator of integrin β3. First, the preamble of the claim has been amended so that it is no longer directed to "reducing the risk of developing atherosclerosis in a subject who has not been diagnosed with atherosclerosis"; instead, it is directed to "treating or preventing inflammatory disease". The specification defines the term "inflammatory disease" as encompassing atherosclerosis at ¶ 3: "Inflammatory diseases include numerous specific diseases, such as … atherosclerosis". As such, the amended preamble broadens the claim to treatment of any inflammatory disease, a genus that includes atherosclerosis. Second, the claim has been amended such that it is no longer limited to administration of an activator of integrin β3 that is MnCl2, but instead encompasses administration of any activator of integrin β3, a genus including MnCl2. 
As set forth previously, Kumawat teaches a study wherein a diet including manganese chloride (MnCl2) was fed to an animal (rabbit) model of development of atherosclerosis, with the result that it "prevented the development of atherosclerosis in the aorta by 72%" (see Abstract). Thus, these animals meet the limitation of the claims as amended of treating or preventing an inflammatory disease (atherosclerosis), comprising administering to the subject a composition comprising an effective amount of an activator of integrin β3 (MnCl2). As such, the teachings of Kumawat anticipate claim 1 as amended. 
Claims 4 and 5 encompass a method of claim 1 to one wherein the composition is a medicament (claim 4) or dietary supplement (claim 5) administered by oral ingestion. In Kumawat, as the manganese chloride was given as part of a diet, it meets the further limitations of claims 4 and 5 directed to oral ingestion as a medicament or dietary supplement. As such, the teachings of Kumawat also anticipate claims 4 and 5 as amended.
Claim 19 limits the subject to one that is at risk of an inflammatory disease but has not been diagnosed with an inflammatory disease. In Kumawat, the animals initially had no atherosclerosis, and the control animals had zero atherosclerosis at the end of the study (See the table on page 405). Thus, the animals at the start of the study meet the limitation of a subject that "are at risk of an inflammatory disease" but have not been "diagnosed with inflammatory disease", because they do not have any atherosclerosis, but are at risk of developing of such. As such, the teachings of Kumawat also anticipate claim 19 as amended.
Claim 20 limits the method of claim 1 to one wherein the activator of integrin β3 is MnCl2, and thus is met by the teachings of Kumawat for the same reasons as for claim 1. As such, the teachings of Kumawat also anticipate claim 20 as amended.

Applicants’ arguments (4/11/22; page 4) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that the claims as amended are directed to treating or preventing an inflammatory disease, and as "Kumawat does not teach treating or preventing an inflammatory disease", this reference "cannot anticipate the pending claims" (page 4)
Applicants’ arguments have been fully considered but are not found persuasive. As set forth above, the instant specification specifically indicates that atherosclerosis, as previously recited in the claims, is a form of "inflammatory disease" as recited in the amended claims. As such, the teachings Kumawat directed to atherosclerosis remain applicable to the amended claims directed to inflammatory disease, because "inflammatory disease" encompasses "atherosclerosis".

Claims 1, 4, 5, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bomb et al (1988. J Assoc Physicians India. 36(2):149-150; cited previously). This rejection was set forth previously at pages 5-6 of the 11/9/20 Office Action. It was subsequently withdrawn in the 10/12/21 Office Action in view of the amendments to claims, but the current amendments to the claims necessitate reinstatement of the rejection. 
The scope of claims 1, 4, 5 and 20 is as set forth above. Claim 18 further limits the subject to one that has been diagnosed with an inflammatory disease, which encompasses atherosclerosis.
Bomb teaches a study wherein a diet including manganese chloride (MnCl2) was fed to an animal (rabbit) model of development of atherosclerosis. Bomb further teaches that "Cholesterol feeding for three months led to significant production of atherosclerosis, which regressed insignificantly in following three months after stoping [sic] cholesterol feeding. However, when manganese was supplemented with discontinuation of cholesterol in diet, a significant regression in atherosclerosis was observed, indicating that manganese enhances the process of regression of experimental atherosclerosis" (pg 149-150). Thus, Bomb teaches a method for treating atherosclerosis by administering to a subject a composition comprising an effective amount of an activator of integrin β3, wherein the activator is MnCl2, and wherein the subject has been diagnosed with an inflammatory disease (i.e., atherosclerosis) and where the composition is administered by oral ingestion. Thus, the teachings of Bomb anticipate claims 1, 4, 5, 18 and 20. 


Claim Rejections - 35 USC § 112, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was previously set forth at pages 2-7 of the 11/2/18 Office Action for claims 1, 4 and 5; maintained in the 4/18/19 Office Action; and withdrawn in the 1/28/20 Office Action in response to Applicants' amendments to the claims that limited the activator of integrin β3 to MnCl2. The current amendments to the claims that restore the full scope of "activator of integrin β3" necessitate the reinstatement of this rejection for claims 1, 4 and 5, and the inclusion of claims 18 and 19, which were added subsequent to the 1/28/20 Office Action.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The invention to which the claims are directed is a method with the intended use of treating or preventing an inflammatory disease. Practicing the method as claimed requires a single step, administration of a composition comprising an effective amount of an activator of integrin β3. The claims are genus claims because they are directed to a method of use of genus of activator compounds. The claims are directed to methods of use of product rather than a product per se, but practicing said method of use requires a written description of the product to be used in the method; i.e., in this case, the requisite activators to be administered.
Structurally, the compounds to be used encompass any type of structure; e.g., proteins, nucleic acids, antibodies, carbohydrates, lipids, small organic molecules, etc. The specification teaches that "an activator of integrin β3 may be a macromolecule such as a mutant integrin protein that is constitutively activated, or may be a small molecule that enhances the interaction between integrin β3 and Gα 13" (¶ 40), but fails to describe the specific structure of any of these molecules other than manganese chloride (MnCl2), which is demonstrated to reduce formation of atherosclerotic plaques in the examples; see, for example, ¶ 67, 95. The working examples do not provide a description of any other specific molecules to be used as an activator of integrin β3. The specification instead only suggests that the activators "may be identified by way of screening combinatorial chemical libraries in one or more assays, as described herein or known in the pertinent research field" (¶ 40).
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
In the instant case, the claims are directed to use of a genus of activators
defined by function alone; i.e., activation of integrin β3. The specification provides a single example of the structure of a compound that has the required functionality. Such The specification merely characterizes the genus by the required functionality without describing the structure of the compounds possessing said functionality. However, this definition by function is not alone sufficient to define the genus because it is only an indication of what the activator does, rather than what it is (i.e., the specific structure of the activator). It is only a definition of a useful result rather than a definition of what achieves that result. Furthermore, while the activators to be used in the method encompass antibodies, the Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). The activators to be used instant claims are not directed solely to antibodies, but encompass such. Thus, a description of the target protein (e.g. integrin β3) itself is not sufficient to provide a written description of the genus of antibodies or other activators that bind to said target protein. Thus, in the instant case the specification must provide a written description of the claimed genus of activators of integrin β3.
The specification fails to disclose other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of activators of integrin β3, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993); where claims directed to mammalian FGFs were found unpatentable due to lack of written description for that broad class.
Therefore, only a method for treating or preventing an inflammatory disease, comprising administering to the subject a composition comprising an effective amount of an activator of integrin β3, wherein said activator of integrin β3 is MnCl2, but the not the full scope of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Conclusion
No claims are allowed. 
   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646